United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS       August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-41730
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SIMON GARZA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-03-CR-662-1
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Simon Garza

concedes that the arguments raised relating to 21 U.S.C. §§ 841

and 846 are foreclosed by circuit precedent but seeks to preserve

them for further review.    Garza also requests that this court

remand the case to the district court for the limited purpose of

correcting the judgment under FED. R. CRIM. P. 36 to reflect that

Garza pleaded guilty to count two of the indictment and that the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41730
                                -2-

district court granted the Government’s motion to dismiss count

one of the indictment.

     The Government has moved for summary affirmance in lieu of

filing an appellee’s brief.   The Government also joins in Garza’s

request that we remand the case to the district court for the

limited purpose of correcting the judgment as noted above.      The

Government’s motion for summary affirmance is GRANTED, and the

decision of the district court is AFFIRMED.   We also REMAND to

the district court with an instruction to correct the judgment

pursuant to FED. R. CRIM. P. 36 to reflect that Garza pleaded

guilty to count two of the indictment and that the district court

granted the Government’s motion to dismiss count one of the

indictment.

     MOTION GRANTED; AFFIRMED and REMANDED with instruction.